Citation Nr: 0707518	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prepyloric ulcers, 
claimed as ulcers, stomach problems and pain.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from February 1970 to December 
1974 and additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran has peptic ulcer disease that initially 
manifested during active duty service.   


CONCLUSION OF LAW

Prepyloric ulcers were incurred during active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2003 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to the claim, it explained 
the type of evidence necessary to substantiate the claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The April 2004 rating decision and a 
May 2005 statement of the case provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  Although the veteran was not 
provided with notice regarding the criteria for  rating the 
disabilities at issue and effective dates of awards, the 
failure to provide such notice did not prejudice the veteran.  
The benefit sought is being granted, and the AOJ will address 
any deficiency of such notice when effectuating the award. 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).

Regarding the duty to assist, the record in this case 
includes service medical records and VA and private 
treatment records.  The veteran has not identified any 
outstanding records that are pertinent to the 
development of this claim.  

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
a medical examination is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, a VA examination 
is not required, as the record on appeal contains sufficient 
evidence to decide the claim.   

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.
 § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease, when they are manifested to a compensable degree 
within the initial post service year. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2006).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997). Such evidence must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).

A proper diagnosis of gastric or duodenal ulcer (peptic 
ulcer) is to be considered established if it represents a 
medically sound interpretation of sufficient clinical 
findings warranting such diagnosis and provides an adequate 
basis for a differential diagnosis from other conditions with 
like symptomatology; in short, where the preponderance of 
evidence indicates gastric or duodenal ulcer (peptic ulcer). 
Whenever possible, of course, laboratory findings should be 
used in corroboration of the clinical data. 38 C.F.R. § 3.309 
(2006).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must also preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis of Claim

The veteran served on active duty from February 1970 to 
December 1974.   A review of the service medical records 
indicates that the veteran was seen in April 1973 for 
complaints of a stomach ache of several months in duration.  
He was referred for an upper GI series, which showed moderate 
duodenal bulb deformity and irritability with a small four 
millimeter active duodenal ulcer crater.  A February 1974 
report of a periodic examination reflects that the ulcer was 
noted as well-healed and nonsymptomatic.  A report of the 
September 1974 separation examination also notes a history of 
ulcer trouble, treated with diet and antacids, with no 
sequelae.  

Post-service and private VA medical records dated from 1992 
reflect treatment and diagnoses of peptic ulcer disease.  
Records from the U.S. Naval Hospital in Okinawa, dated in 
1992, show that the veteran was seen for complaints of 
stomach pain.  An upper GI series showed raw surfaces and 
erosions of the antrum and pylorus.  A diagnosis of antritis 
and pyloritis was rendered. 

Other post-service medical records from Wadley Medical 
Center, dated in November 1997, reflect that the veteran was 
hospitalized for treatment of upper gastrointestinal 
bleeding.  The diagnosis was prepyloric ulcers. 
  
VA outpatient treatment records dated from 2003 to 2005 
reflect notations of a history of ulcer during service as 
well as post-service treatment in 1998 for bleeding ulcers.  

In summary, the record in this case demonstrates that the 
veteran was diagnosed with a duodenal ulcer during active 
duty service. By statute, a peptic ulcer is a "chronic 
disease." See 38 U.S.C.A. § 1101.  Post-service medical 
records demonstrate diagnoses of and treatment for peptic 
ulcer disease.  As the evidence establishes that this chronic 
condition had its onset in service, the Board therefore 
concludes that service connection for prepyloric ulcers is 
warranted.



ORDER

Service connection for prepyloric ulcers is granted.

 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


